DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Claims 1, 10, 15, 17, and 19 are amended; claims 3-9, 11-14, 16, 18, and 20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 15, 17, and 19 are presented in independent form. 

Response to Arguments
Applicant's arguments filed 04/30/2021 have been fully considered but they are not persuasive.
Applicant argues that neither Oikarinen or Cheru teaches storage of data items along with redundant copies in a distributed database (pgs. 6-7 of the Response), the examiner respectfully disagrees. The examiner does not depend on Oikarinen or Cheru 
Applicant further argues that Pavlov teaches redundancy but not each copy having a unique and distinct key (pg. 7 of the Response), the examiner respectfully disagrees. Pavlov, [0052]-[0053], discloses the system stores copies of a file at multiple nodes when replication is used. Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file has its own key-value pair (i.e. unique and distinct key) in the file manager DHT of the file manager and file/storage managers maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables as file indexing. Therefore, Pavlov does teach each redundant copy of the file having a unique and distinct key.
Applicant then argues that the combination of Oikarinen, Cheru, and Pavlov does not teach generating a plurality of keys equal to said redundancy level, and wherein said generating uses a metric indicative of a spacing between said plurality of keys to generate said plurality of keys spaced apart by a value representing said metric; and each one of the plurality of keys acting as an index for a redundant copy of the data item in the distributed database (pg. 7 of the Response), the examiner respectfully disagrees. Pavlov, [0011]-[0012], discloses allocating individual responsibilities among .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oikarinen (U.S. Pub. No. 2012/0290582, previously cited), in view of Pavlov et al. (U.S. Pub. No. 2017/0077950, previously cited), hereinafter Pavlov, and further in view of Cheru et al. (U.S. Pub. No. 2017/0185625, previously cited), hereinafter Cheru.

Regarding independent claim 1, Oikarinen teaches a method for interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges.) the method comprising, by an electronic device having a processor, a network interface and a memory: (Oikarinen, Fig. 7 and [0104], discloses computer system with a processor, memory, and network link)
initiating, using the network interface, a plurality of operations in the distributed database, each of the plurality of operations specifying a different respective one of the plurality of keys, each one of the plurality of keys acting as an index for a corresponding copy of the data item in the distributed database. (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
However, Oikarinen does not explicitly teach generating, using the processor and based on a target redundancy level to be applied to a data item, a plurality of keys equal to said redundancy level, 
each one of the plurality of keys acting as an index for a corresponding redundant copy of the data item in the distributed database.
On the other hand, Pavlov teaches generating, using the processor and based on a target redundancy level to be applied to a data item, a plurality of keys equal to said redundancy level, (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. Pavlov, [0043], discloses “Redundancy” means a file storage method that maintains multiple copies of the file, such that any copy can be accessed independently. Pavlov, [0052]-[0053], discloses the system stores copies of a file at multiple nodes when replication is used. A client may set the desired redundancy level on a per-file basis and the system will store system files with a given redundancy level. Examiner interprets that based on the given redundancy level of the file the system will generate and store the number of copies of the file desired. In combination, Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file created has its own key-value pair in the file manager DHT of the file manager contacted. Examiner further interprets that as the system generates and stores the number of copies of the file desired by the given redundancy level, a corresponding key-value pair is generated, therefore the plurality of keys equal to said redundancy level.)
each one of the plurality of keys acting as an index for a corresponding redundant copy of the data item in the distributed database. (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file has its own key-value pair in the file manager DHT of the file manager and file/storage managers maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables as file indexing.)
Pavlov also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Pavlov, [0032], discloses a dynamically scalable redundant distributed storage system over a set of storage devices.)
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Pavlov can be the key value pairs of Oikarinen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the distributed key range management system of Oikarinen to incorporate the teachings of redundant copies in a distributed data storage management system of Pavlov because both address the same field of distributed data storage systems and by incorporating Pavlov into Oikarinen provides the system with key-value generation based on desired redundancy levels.
One of ordinary skill in the art would be motivated to do so to provide a distributed storage system that employs distributed hash tables and disconnects the responsibility for the storage from the actual maintenance of the storage in order to eliminate single points of failure and allowing the reconstructing of failed drives in less time than it takes to rewrite the entire drive, as taught by Pavlov [0006].
 However, Oikarinen, in view of Pavlov, does not explicitly teach generating, using the processor, a plurality of keys, said plurality of keys further being generated based directly or indirectly on a first key acting as an index to the data item wherein said generating uses a metric indicative of a spacing between said plurality of keys to generate said plurality of keys spaced apart by a value representing said metric; 
On the other hand, Cheru teaches generating, using the processor, a plurality of keys, said plurality of keys further being generated based directly or indirectly on a first key acting as an index to the data item (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Examiner interprets the plurality of block objects each with keys generated from a data object as a plurality of keys associated with a data item.) wherein said generating uses a metric indicative of a spacing between said plurality of keys to generate said plurality of keys spaced apart by a value representing said metric; (Cheru, [0080], discloses appending offsets (and/or other metadata) to an original key for a new value to the key for the data object received to generate a new key based on an original key and on metadata for a new value. Examiner interprets using offsets to generate new keys as using a metric indicative of a spacing to generate keys spaced apart by a value representing said metric.) 
Cheru also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Cheru, [0071], discloses "a distributed data storage system that stores key-value pairs on multiple storage devices.")
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Cheru can be the key value pairs of Oikarinen. Pavlov [0045] discloses that a “Shred” is a piece of stored file data, required to retrieve or reconstruct a part of a file and if the file has been replicated, then only one shred is required. The block object of Cheru can be the shred of Pavlov. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified the modified distributed key range management system of Oikarinen to incorporate the teachings of key-value generation method of Cheru because both address the same field of distributed data storage systems using key-values and by incorporating Cheru into Oikarinen provides the system with key-value generation based on existing key-value inputs.
One of ordinary skill in the art would be motivated to do so to provide an efficient way to request and access only portions of data without accessing unrequested data that would result in increased traffic on data buses, increased use of memory buffers, increased processing overhead, and increased wear for storage media, as taught by Cheru [0003].

Regarding claim 2, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 1, wherein the plurality of operations include plural data storage operations for the data item, each of the plural data storage operations storing a copy of the data item in a corresponding data record. (Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
 
Regarding claim 3, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 2, wherein different ones of the plurality of data storage devices are configured to store data records corresponding to different ranges of key values, the method further comprising configuring a first one of the plurality of keys to fall within a first range of key values corresponding to a first one of the plurality of data storage devices and configuring a second one of the plurality of keys to fall within a second range of key values corresponding to a second one of the plurality of data storage devices different from the first one of the plurality of data storage devices. (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0056]-[0057], discloses that the relation between a node and its associated key range is a one-to-one relation meaning that each node is pointing at one key range and the server has a lookup structure for nodes in other servers so that the server knows where to store and from where to read certain key (or range of keys).)
 
Regarding claim 4, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 1, wherein the plurality of keys includes a first key and a second key, and wherein generating the plurality of keys comprises: receiving the first key; and generating the second key by processing the first key in a predetermined injective manner. (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Examiner interprets generating a plurality of objects each with keys generated from a data object key as generating at least two keys by processing a first key.)
 
Regarding claim 5, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 4, wherein generating the plurality of keys further comprises: generating a third key by processing at least one of the first key and the second key in another predetermined infective manner, wherein the plurality of keys further comprises the third key. (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Examiner interprets generating a plurality of objects each with keys generated from a data object key as generating at least two keys by processing a first key.)
 
Regarding claim 6, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 1, wherein generating the plurality of keys comprises receiving a first key associated with the data item and processing the first key using one or more functions, the method further comprising selecting the one or more functions based on properties of the first key. (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Cheru, [0040], discloses persistent contextual metadata that identifies security controls, a data type, or other attributes of the data, including data type, a unique data identifier, an operation, and a sequence of operations performed on the data. Cheru, [0080], discloses creating a new key based on an original key and on metadata for a new value.)
 
Regarding claim 7, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 6, wherein different ones of the plurality of data storage devices are configured to store data records corresponding to different ranges of key values, and wherein selecting the one or more functions based on properties of the first key comprises selecting functions that cause different ones of the plurality of keys to fall within different ones of said different ranges of key values. (Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys). In combination, Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Cheru, [0040], discloses persistent contextual metadata that identifies security controls, a data type, or other attributes of the data, including data type, a unique data identifier, an operation, and a sequence of operations performed on the data. Cheru, [0080], discloses creating a new key based on an original key and on metadata for a new value.)
 
Regarding claim 8, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 1, wherein the plurality of keys includes at least three keys, generated based directly or indirectly on the first key. (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Examiner interprets generating a plurality of objects each with keys generated from a data object key as generating at least two keys by processing a first key.) 
 
Regarding claim 9, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 1, wherein the first key is a descriptor for the data item or a portion of the data item. (Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys). In combination, Cheru, [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value. Examiner interprets descriptor to be an identifier for a data item and that a key identifies a data item.)
 
Regarding claim 10, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 1, wherein the plurality of operations include plural data retrieval operations for the data item, each of the plural data retrieval operations comprising querying the distributed database for one of said redundant copies of the data item paired with said different respective one of the plurality of keys. (Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys). In combination, Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. Pavlov, [0043], discloses “Redundancy” means a file storage method that maintains multiple copies of the file, such that any copy can be accessed independently. Pavlov, [0052]-[0053], discloses the system stores copies of a file at multiple nodes when replication is used. In combination, Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file created has its own key-value pair in the file manager DHT of the file manager contacted.)
 
Regarding claim 11, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 10, wherein storage of the plurality of data records comprises generating the keys in a given manner based on a first key, (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Examiner interprets generating a plurality of objects each with keys generated from a data object key as generating at least two keys by processing a first key. Cheru, [0080], discloses creating a new key based on an original key and on metadata for a new value.) and wherein retrieval comprises repeating generation of the keys in the same given manner based on the first key. (Cheru, [0106], discloses receiving a storage request for a portion of a stored data object and identifies the objects corresponding to the requested data object, and to satisfy the storage request using the identified objects. Examiner interprets that the same method would need to be used in order to identify the corresponding objects to be retrieved.)
 
Regarding claim 12, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 1, wherein each of the plurality of data storage devices are configured to handle a received instruction by either processing the instruction locally or forwarding the instruction to another one of the plurality of data storage devices for processing, and different ones of the plurality of operations are initially transmitted to a different one of the plurality of data storage devices. (Oikarinen, [0006], discloses storing and using one or more node lists at a node and at least one other node, wherein any one of the one or more node lists can be used to initiate a routing of one or more requests between the node and the at least one other node to operate on the key value range. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
 
Regarding claim 13, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 1, further comprising: receiving plural responses to the plurality of operations; and processing the plural responses together to determine a single indication of the data item. (Oikarinen, [0051], discloses the key management platform receives at least one of the one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges, and upon receiving the request, the request distributor selects at least one of the one or more node lists associated with the nodes. The request distributor processes and facilitates a processing of the at least one node list to route the at least one request to the nodes storing the requested at least a portion of the key value range. In combination, Cheru, [0106], discloses receiving a storage request for a stored data object and identifies the objects corresponding to the requested data object, and to satisfy the storage request using the identified objects.)
 
Regarding claim 14, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 1, further comprising storing the plurality of keys for subsequent use in interacting with the distributed database.(Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys). In combination, Cheru, Fig. 7 and [0006] and [0105], discloses generating key-value objects to be stored in the a key-value store. In combination, Pavlov, [0057], discloses once a file is created, the file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager.)
 
Regarding independent claim 15, Oikarinen teaches an apparatus for interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges.) the apparatus comprising a processor, a network interface and a memory (Oikarinen, Fig. 7 and [0104], discloses computer system with a processor, memory, and network link) and configured to:
initiate, using the network interface, a plurality of operations in the distributed database, each of the plurality of operations specifying a different respective one of the plurality of keys, each one of the plurality of keys acting as an index for a corresponding copy of the data item in the distributed database. (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
However, Oikarinen does not explicitly teach generate, using the processor and based on a target redundancy level to be applied to a data item, a plurality of keys equal to said redundancy level, 
each one of the plurality of keys acting as an index for a corresponding redundant copy of the data item in the distributed database.
On the other hand, Pavlov teaches generate, using the processor and based on a target redundancy level to be applied to a data item, a plurality of keys equal to said redundancy level, (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. Pavlov, [0043], discloses “Redundancy” means a file storage method that maintains multiple copies of the file, such that any copy can be accessed independently. Pavlov, [0052]-[0053], discloses the system stores copies of a file at multiple nodes when replication is used. A client may set the desired redundancy level on a per-file basis and the system will store system files with a given redundancy level. Examiner interprets that based on the given redundancy level of the file the system will generate and store the number of copies of the file desired. In combination, Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file created has its own key-value pair in the file manager DHT of the file manager contacted. Examiner further interprets that as the system generates and stores the number of copies of the file desired by the given redundancy level, a corresponding key-value pair is generated, therefore the plurality of keys equal to said redundancy level.)
each one of the plurality of keys acting as an index for a corresponding redundant copy of the data item in the distributed database. (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file has its own key-value pair in the file manager DHT of the file manager and file/storage managers maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables as file indexing.)
Pavlov also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Pavlov, [0032], discloses a dynamically scalable redundant distributed storage system over a set of storage devices.)
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Pavlov can be the key value pairs of Oikarinen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the distributed key range management system of Oikarinen to incorporate the teachings of redundant copies in a distributed data storage management system of Pavlov because both address the same field of distributed data storage systems and by incorporating Pavlov into Oikarinen provides the system with key-value generation based on desired redundancy levels.
One of ordinary skill in the art would be motivated to do so to provide a distributed storage system that employs distributed hash tables and disconnects the responsibility for the storage from the actual maintenance of the storage in order to eliminate single points of failure and allowing the reconstructing of failed drives in less time than it takes to rewrite the entire drive, as taught by Pavlov [0006].
However, Oikarinen, in view of Pavlov, does not explicitly teach generate, using the processor, a plurality of keys, said plurality of keys further being generated based directly or indirectly on a first key acting as an index to the data item wherein said generating uses a metric indicative of a spacing between said plurality of keys to generate said plurality of keys spaced apart by a value representing said metric; 
On the other hand, Cheru teaches generate, using the processor, a plurality of keys, said plurality of keys further being generated based directly or indirectly on a first key acting as an index to the data item (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Examiner interprets the plurality of block objects each with keys generated from a data object as a plurality of keys associated with a data item.) wherein said generating uses a metric indicative of a spacing between said plurality of keys to generate said plurality of keys spaced apart by a value representing said metric; (Cheru, [0080], discloses appending offsets (and/or other metadata) to an original key for a new value to the key for the data object received to generate a new key based on an original key and on metadata for a new value. Examiner interprets using offsets to generate new keys as using a metric indicative of a spacing to generate keys spaced apart by a value representing said metric.) and 
Cheru also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Cheru, [0071], discloses "a distributed data storage system that stores key-value pairs on multiple storage devices.")
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Cheru can be the key value pairs of Oikarinen. Pavlov [0045] discloses that a “Shred” is a piece of stored file data, required to retrieve or reconstruct a part of a file and if the file has been replicated, then only one shred is required. The block object of Cheru can be the shred of Pavlov. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified the modified distributed key range management system of Oikarinen to incorporate the teachings of key-value generation method of Cheru because both address the same field of distributed data storage systems using key-values and by incorporating Cheru into Oikarinen provides the system with key-value generation based on existing key-value inputs.
One of ordinary skill in the art would be motivated to do so to provide an efficient way to request and access only portions of data without accessing unrequested data that would result in increased traffic on data buses, increased use of memory buffers, increased processing overhead, and increased wear for storage media, as taught by Cheru [0003].

Regarding claim 16, Oikarinen, in view of Pavlov and Cheru, teaches the apparatus of claim 15, wherein generating the plurality of keys comprises receiving the first key and processing the first key using one or more functions, wherein each key of the plurality of keys belongs to a different range of key values. (Oikarinen, [0028], discloses "database partitioning may be performed based on range partitioning criteria, wherein each partition is selected by determining if the partitioning key is inside a certain range (e.g., the data records may be partitioned based on a certain range value of one or more data items)." Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys). In combination, Cheru, Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Cheru, [0040], discloses persistent contextual metadata that identifies security controls, a data type, or other attributes of the data, including data type, a unique data identifier, an operation, and a sequence of operations performed on the data. Cheru, [0080], discloses creating a new key based on an original key and on metadata for a new value.)

Regarding independent claim 17, Oikarinen teaches a method for interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges.) the method comprising, by an electronic device having a processor, a network interface and a memory: (Oikarinen, Fig. 7 and [0104], discloses computer system with a processor, memory, and network link) 
initiating, using the network interface, a plurality of operations in the distributed database, each of the plurality of operations specifying a different respective one of a plurality of keys associated with a data item, each one of the plurality of keys acting as an index for a copy of the data item in the distributed database (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
However, Oikarinen does not explicitly teach each one of the plurality of keys acting as an index for a redundant copy of the data item in the distributed database
the plurality of keys equal to a target redundancy level to be applied to said data item; 
On the other hand, Pavlov teaches each one of the plurality of keys acting as an index for a redundant copy of the data item in the distributed database (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. Pavlov, [0043], discloses “Redundancy” means a file storage method that maintains multiple copies of the file, such that any copy can be accessed independently. Pavlov, [0052]-[0053], discloses the system stores copies of a file at multiple nodes when replication is used. Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file has its own key-value pair in the file manager DHT of the file manager and file/storage managers maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables as file indexing.)
the plurality of keys equal to a target redundancy level to be applied to said data item; (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. Pavlov, [0043], discloses “Redundancy” means a file storage method that maintains multiple copies of the file, such that any copy can be accessed independently. Pavlov, [0052]-[0053], discloses the system stores copies of a file at multiple nodes when replication is used. A client may set the desired redundancy level on a per-file basis and the system will store system files with a given redundancy level. Examiner interprets that based on the given redundancy level of the file the system will generate and store the number of copies of the file desired. In combination, Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file created has its own key-value pair in the file manager DHT of the file manager contacted. Examiner further interprets that as the system generates and stores the number of copies of the file desired by the given redundancy level, a corresponding key-value pair is generated, therefore the plurality of keys equal to said redundancy level.)
Pavlov also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Pavlov, [0032], discloses a dynamically scalable redundant distributed storage system over a set of storage devices.)
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Pavlov can be the key value pairs of Oikarinen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the distributed key range management system of Oikarinen to incorporate the teachings of redundant copies in a distributed data storage management system of Pavlov because both address the same field of distributed data storage systems and by incorporating Pavlov into Oikarinen provides the system with key-value generation based on desired redundancy levels.
One of ordinary skill in the art would be motivated to do so to provide a distributed storage system that employs distributed hash tables and disconnects the responsibility for the storage from the actual maintenance of the storage in order to eliminate single points of failure and allowing the reconstructing of failed drives in less time than it takes to rewrite the entire drive, as taught by Pavlov [0006].
However, Oikarinen, in view of Pavlov, does not explicitly teach wherein the plurality of keys are generated based directly or indirectly on a first key acting as an index to the data item,
wherein a metric indicative of a spacing between said plurality of keys is used to generate said plurality of keys spaced apart by a value representing said metric.
On the other hand, Cheru teaches wherein the plurality of keys are generated based directly or indirectly on a first key acting as an index to the data item, (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Examiner interprets the plurality of block objects each with keys generated from a data object as a plurality of keys associated with a data item.) 
wherein a metric indicative of a spacing between said plurality of keys is used to generate said plurality of keys spaced apart by a value representing said metric. (Cheru, [0080], discloses appending offsets (and/or other metadata) to an original key for a new value to the key for the data object received to generate a new key based on an original key and on metadata for a new value. Examiner interprets using offsets to generate new keys as using a metric indicative of a spacing to generate keys spaced apart by a value representing said metric.)
Cheru also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Cheru, [0071], discloses "a distributed data storage system that stores key-value pairs on multiple storage devices.")
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Cheru can be the key value pairs of Oikarinen. Pavlov [0045] discloses that a “Shred” is a piece of stored file data, required to retrieve or reconstruct a part of a file and if the file has been replicated, then only one shred is required. The block object of Cheru can be the shred of Pavlov. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified the modified distributed key range management system of Oikarinen to incorporate the teachings of key-value generation method of Cheru because both address the same field of distributed data storage systems using key-values and by incorporating Cheru into Oikarinen provides the system with key-value generation based on existing key-value inputs.
One of ordinary skill in the art would be motivated to do so to provide an efficient way to request and access only portions of data without accessing unrequested data that would result in increased traffic on data buses, increased use of memory buffers, increased processing overhead, and increased wear for storage media, as taught by Cheru [0003].

Regarding claim 18, Oikarinen, in view of Pavlov and Cheru, teaches the method of claim 17, wherein the plurality of keys are previously generated and stored, the method further comprising obtaining the plurality of keys using the processor in cooperation with one or both of the memory and the network interface. (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
Claim 20 recites substantially the same limitations as claim 18, and is rejected for substantially the same reasons.
 
Regarding independent claim 19, Oikarinen teaches an apparatus for interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges.) the apparatus comprising a processor, a network interface and a memory (Oikarinen, Fig. 7 and [0104], discloses computer system with a processor, memory, and network link) and configured to:
initiate, using the network interface, a plurality of operations in the distributed database, each of the plurality of operations specifying a different respective one of a plurality of keys associated with a data item, each one of the plurality of keys acting as an index for a copy of the data item in the distributed database (Oikarinen, Fig. 1 and [0026], discloses a system capable of providing distributed key range management where information is stored in distributed databases in multiple devices. In the distributed database system, each component/partition of the database may be spread over multiple servers, where each server includes one or more key ranges. Oikarinen, [0051], discloses the key management platform receives at least one or more requests, wherein the at least one request operates on at least a portion of one or more key value ranges. Oikarinen, [0057], discloses a server has a lookup structure for nodes in other server so that the server knows where to store and from where to read certain key (or range of keys).)
However, Oikarinen does not explicitly teach each one of the plurality of keys acting as an index for a redundant copy of the data item in the distributed database
the plurality of keys equal to a target redundancy level to be applied to said data item; 
On the other hand, Pavlov teaches each one of the plurality of keys acting as an index for a redundant copy of the data item in the distributed database (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. Pavlov, [0043], discloses “Redundancy” means a file storage method that maintains multiple copies of the file, such that any copy can be accessed independently. Pavlov, [0052]-[0053], discloses the system stores copies of a file at multiple nodes when replication is used. Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file has its own key-value pair in the file manager DHT of the file manager and file/storage managers maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables as file indexing.)
the plurality of keys equal to a target redundancy level to be applied to said data item; (Pavlov, [0011]-[0012], discloses allocating individual responsibilities among file/storage managers and maintaining a record of which files and data blocks/storage devices are assigned to each file/storage manager using distributed hash tables and may include individually assigning, for each file or data block, the level of redundancy required by the redundant data recovery and reconstruction scheme. Pavlov, [0043], discloses “Redundancy” means a file storage method that maintains multiple copies of the file, such that any copy can be accessed independently. Pavlov, [0052]-[0053], discloses the system stores copies of a file at multiple nodes when replication is used. A client may set the desired redundancy level on a per-file basis and the system will store system files with a given redundancy level. Examiner interprets that based on the given redundancy level of the file the system will generate and store the number of copies of the file desired. In combination, Pavlov, [0057], discloses when creating a file, a client contacts the responsible file manager through the file manager DHT and receives permission to create the file. Once created, file information is a key-value pair in the DHT, where the key is the file id and the value is file metadata stored by the file manager. Examiner interprets that each file created has its own key-value pair in the file manager DHT of the file manager contacted. Examiner further interprets that as the system generates and stores the number of copies of the file desired by the given redundancy level, a corresponding key-value pair is generated, therefore the plurality of keys equal to said redundancy level.)
Pavlov also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Pavlov, [0032], discloses a dynamically scalable redundant distributed storage system over a set of storage devices.)
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Pavlov can be the key value pairs of Oikarinen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the distributed key range management system of Oikarinen to incorporate the teachings of redundant copies in a distributed data storage management system of Pavlov because both address the same field of distributed data storage systems and by incorporating Pavlov into Oikarinen provides the system with key-value generation based on desired redundancy levels.
One of ordinary skill in the art would be motivated to do so to provide a distributed storage system that employs distributed hash tables and disconnects the responsibility for the storage from the actual maintenance of the storage in order to eliminate single points of failure and allowing the reconstructing of failed drives in less time than it takes to rewrite the entire drive, as taught by Pavlov [0006].
However, Oikarinen, in view of Pavlov, does not explicitly teach wherein the plurality of keys are generated based directly or indirectly on a first key acting as an index to the data item,
wherein a metric indicative of a spacing between said plurality of keys is used to generate said plurality of keys spaced apart by a value representing said metric.
On the other hand, Cheru teaches wherein the plurality of keys are generated based directly or indirectly on a first key acting as an index to the data item, (Cheru, Fig. 7 and [0006] and [0105], discloses receiving a data object for storage in a key-value store that includes a key and a value generating a plurality of objects where each object includes a new key and a new value. The new key may be based on the key for the data object and on metadata for the new value based on at least a portion of the value for the data object. The storage module stores the objects in the key-value store. Examiner interprets the plurality of block objects each with keys generated from a data object as a plurality of keys associated with a data item.) 
wherein a metric indicative of a spacing between said plurality of keys is used to generate said plurality of keys spaced apart by a value representing said metric. (Cheru, [0080], discloses appending offsets (and/or other metadata) to an original key for a new value to the key for the data object received to generate a new key based on an original key and on metadata for a new value. Examiner interprets using offsets to generate new keys as using a metric indicative of a spacing to generate keys spaced apart by a value representing said metric.)
Cheru also teaches interacting with a distributed database, the distributed database comprising a plurality of data storage devices, (Cheru, [0071], discloses "a distributed data storage system that stores key-value pairs on multiple storage devices.")
Oikarinen, [0035], discloses generating keys for data content in the form of key value pairs. The key-value pairs of Cheru can be the key value pairs of Oikarinen. Pavlov [0045] discloses that a “Shred” is a piece of stored file data, required to retrieve or reconstruct a part of a file and if the file has been replicated, then only one shred is required. The block object of Cheru can be the shred of Pavlov. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have further modified the modified distributed key range management system of Oikarinen to incorporate the teachings of key-value generation method of Cheru because both address the same field of distributed data storage systems using key-values and by incorporating Cheru into Oikarinen provides the system with key-value generation based on existing key-value inputs.
One of ordinary skill in the art would be motivated to do so to provide an efficient way to request and access only portions of data without accessing unrequested data that would result in increased traffic on data buses, increased use of memory buffers, increased processing overhead, and increased wear for storage media, as taught by Cheru [0003].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eddy Cheung/Examiner, Art Unit 2165